
	
		I
		112th CONGRESS
		2d Session
		H. R. 6113
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mrs. Lummis (for
			 herself and Mr. Rahall) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To repeal a limitation on annual payments under the
		  Surface Mining Control and Reclamation Act of 1977.
	
	
		1.Repeal of limitation on
			 payments from the abandoned mine reclamation fund
			(a)In
			 generalSection 411(h) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)) is amended by striking paragraph
			 (5).
			(b)Effective
			 dateSubsection (a) takes effect on July 6, 2012.
			
